                 Case 19-10729-MFW             Doc 679       Filed 01/21/20        Page 1 of 2



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

In re:
                                                          Chapter 11
OPP LIQUIDATING COMPANY, INC. (f/k/a
Orchids Paper Products Company), et al.,1                 Case No. 19-10729 (MFW)

                  Debtors.                                Jointly Administered

                                                          Hearing Date: February 20, 2020 at 10:30 a.m.

                   NOTICE OF ADJOURNED CONFIRMATION HEARING

         PLEASE TAKE NOTICE that the hearing on confirmation of the above-captioned

debtors’ combined plan and disclosure statement (the “Confirmation Hearing”) scheduled for

January 21, 2020 at 10:30 a.m. has been adjourned to February 20, 2020 at 10:30 a.m. (ET).

             PLEASE TAKE FURTHER NOTICE that the Confirmation Hearing will be held

before the Honorable Mary F. Walrath, at the United States Bankruptcy Court for the District of

Delaware, 5th Floor, Courtroom No. 4, 824 Market Street, Wilmington, Delaware 19801.



                               [remainder of page intentionally left blank]




1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are OPP Liquidating Company, Inc., a Delaware corporation (6944) (f/k/a Orchids Paper Products
Company), OPP Liquidating Company of South Carolina, Inc., a Delaware corporation (7198) (f/k/a Orchids Paper
Products Company of South Carolina), and OLSC Liquidating Company, LLC, a South Carolina limited liability
company (7298) (f/k/a Orchids Lessor SC, LLC).


72057463.1
             Case 19-10729-MFW   Doc 679    Filed 01/21/20    Page 2 of 2



Dated: January 21, 2020             Respectfully submitted,
       Wilmington, Delaware
                                    POLSINELLI PC

                                     /s/ Shanti M. Katona
                                    Christopher A. Ward (Del. Bar No. 3877)
                                    Shanti M. Katona (Del. Bar No. 5352)
                                    Brenna A. Dolphin (Del. Bar No. 5604)
                                    222 Delaware Avenue, Suite 1101
                                    Wilmington, Delaware 19801
                                    Telephone: (302) 252-0920
                                    Facsimile: (302) 252-0921
                                    cward@polsinelli.com
                                    skatona@polsinelli.com
                                    bdolphin@polsinelli.com
                                    -and-
                                    Jerry L. Switzer, Jr. (Admitted Pro Hac Vice)
                                    150 N. Riverside Plaza, Suite 3000
                                    Chicago, Illinois 60606
                                    Telephone: (312) 819-1900
                                    Facsimile: (312) 819-1910
                                    jswitzer@polsinelli.com

                                    Counsel to the Debtors and
                                    Debtors in Possession




72057463.1                             2
